Citation Nr: 1117639	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected glaucoma of the left eye with cataract.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1975 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran provided testimony at an August 2009 hearing before the undersigned.  A transcript of the proceeding is of record and has been reviewed.  

The Board remanded the Veteran's appeal in December 2009.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue of entitlement to a disability evaluation in excess of 10 percent for service-connected glaucoma of the left eye with cataract can be adjudicated.  Specifically, it is determined that another VA opinion is necessary.  Further, the RO should obtain the Goldmann visual field testing performed during the May 2006, October 2007, and November 2008 VA examinations.  

When the Board last reviewed the case, it noted the Veteran's contentions of worsened vision impairment of his service-connected left eye.  See August 2009 hearing transcript.    

The Veteran underwent a VA examination in May 2006, during which the examiner noted that the visual field test performed demonstrates a field cut in the Veteran's left eye.  The Veteran underwent a second VA examination in October 2007, during which the examiner indicated that the visual field test reveals an abnormality of the left eye.  The Veteran underwent a third VA examination in November 2008, during which the examiner noted that the visual field test is essentially normal; however, indicated that on previous exams, some abnormalities of the left eye have been noted and recommended the Veteran be reexamined for his visual fields.  Thereafter, the Veteran underwent a private eye evaluation in January 2009, during which the physician indicated that the Veteran has an "increased field loss" since the 2008 findings.  

Subsequent to the December 2009 remand, the Veteran underwent a fourth VA examination in April 2010 in order to determine the extent of his service-connected left eye disability, to include visual field testing.  In this regard, while the April 2010 VA examiner indicated that the Veteran's visual field test is essentially normal, the Board finds the opinion to be inadequate, as the examiner failed to reconcile the aforementioned private and VA examination opinions, which indicate an abnormality or an increase in field vision loss of the Veteran's left eye.  Thus, on remand, another VA opinion is necessary; specifically, the examiner is requested to review the claims file and provide an addendum opinion that reconciles the aforementioned private and VA examination findings regarding the Veteran's visual field.   

Finally, the RO is requested to obtain the Goldmann visual field testing completed during the May 2006, October 2007, and November 2008 VA examinations and associate them with the claims file, as the records are relevant to the issue on appeal.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

As there has not been substantial compliance with the remand directive, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain the Veteran's Goldmann visual field testing completed during the May 2006, October 2007, and November 2008 VA examinations.  The RO/AMC should then associate those records with the claims file.  If the records are unavailable, the RO/AMC should inform the Veteran and his representative of this fact.    

2.  The Veteran's claims file should be referred to the examiner who performed the April 2010 VA examination for further review and comment.  If the April 2010 VA examiner is not available, the claims file should be referred to an appropriate examiner.  Based on a review of the previous examinations (May 2006, October 2007, and November 2008 VA examinations, as well as the January 2009 private evaluation) and complete record, the examiner should provide an opinion reconciling the following opinions:  

(a) The April 2010 VA examination findings that the Veteran's visual field test is essentially normal; 
(b) The January 2009 private evaluation findings of  increased field loss since the 2008 findings; 
(c) The November 2008 VA examination findings of essential normal visual field testing of the left eye;
(d) The October 2007 VA examination findings of a left eye abnormality noted upon visual field testing; and
(e) The May 2006 VA examination findings of a field cut in the left eye noted upon visual field testing.  

The examiner is also requested to provide a complete rationale for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


